Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-19 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 04/09/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2020 and 12/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Duplicate Claims, Warning
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites “storage unit configure to” which is grammatically incorrect.  Appropriate correction is required.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with determination configured to determine and estimation unit configured to estimate in claim 1; learning unit configured to learn and storage unit configured to hold in claim 2; estimation unit configured to estimate in claim 3; estimation unit configured to estimate in claim 4; notification unit configured to notify in claims 5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the claim recites a determination unit configured to determine and an estimation unit configured to estimate, which are not sufficiently described in the specification as to determine the structure of the elements.  The specification describes the processing system as comprising the determination unit and estimation unit ([0018]) and the processing system comprising the determination unit, estimation unit, calculation unit, storage unit, learning unit, and notification unit ([0044]).  Additionally, the specification describes the units by the functions carried out by each unit.  The specification also describes the functions of the system being implemented by a control unit which is a CPU ([0068-0069]) but also discloses that the processing system may be implemented by hardware or software ([0066]), which does not provide sufficient structure for the elements of the claims.  
Similarly, Claim 2 recites learning unit configured to learn and a storage unit configured to hold; Claims 3 and 4 recite estimation unit configured to estimate; and Claims 5 and 6 recite notification unit configured to notify. As described above, the specification does not provide sufficient support for the structure of the units of the claims.
Claim 7, the claim depends on Claim 1 and does not remedy the written description requirement issues of Claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations determination configured to determine and estimation unit configured to estimate in claim 1; learning unit configured to learn and storage unit configured to hold in claim 2; estimation unit configured to estimate in claim 3; estimation unit configured to estimate in claim 4; notification unit configured to notify in claims 5 and 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes that the biological information processing system may be implemented by hardware of may be implemented by software or by a combination of hardware and software ([0066]).  As it is unclear whether there is specific structure for the claimed units listed above, the metes 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
As per Claim 7, the claim depends on Claim 1 and does not remedy the indefiniteness issues of Claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
Claim 14 recites the limitation "the identification information" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this to be consistent with independent claims 1 and 8, where the claims recite “the discrimination information”.
As per Claims 15-19, the claims depend on Claim 14 and do not remedy the indefiniteness issues of Claim 14.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-7 fall within the statutory category of an apparatus or system.  Claims 8-13 fall within the statutory category of a process. Claims 14-19 fall within the statutory category of an article of manufacture.
Step 2A, Prong One
As per Claims 1, 8 and 14, the limitations of determine, based on features of input biological information of a target patient, discrimination information indicating whether or not a condition of the target patient has changed in comparison with a normal state; and estimate countermeasure information for the target patient based on the discrimination information and countermeasure prediction parameters which are preliminary learned, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a determination unit configured to” and “an estimation unit configured to”, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of determining discrimination information and estimating countermeasure information are concepts performed including observation, evaluation, judgement and opinion in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a determination unit, an estimation unit, and a non-transitory recording medium recording a program which causes a computer to execute the method.  The non-transitory recording medium and units in these steps are recited at a high-level of generality, such that it amounts 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of a determination unit, an estimation unit, and a non-transitory recording medium recording a program which causes a computer to execute the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the "determination unit” and “estimation unit” are recited at a high level of generality and are recited as generic computer components by merely reciting they are part of the biological information processing system (Specification, [0018]), which may be implemented as hardware, software or a combination, which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  The non-transitory recording medium is not specified and thus is no more than a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements 
Dependent Claims 2-7, 9-13 and 15-19 add further limitations which are also directed to an abstract idea.  For example, Claims 2, 9 and 15 include learning the countermeasure prediction parameters which amounts to a mental process because it can be performed in the human mind using judgement, evaluation, opinion and observation.  The claims also recite holding the parameters which amounts to mere instructions to apply the exception because the claim invokes computers as a tool to perform an existing process, as per MPEP 2106.05(f)(2) which describes the use of a computer in its ordinary capacity for tasks such as storing data. Claims 3, 10, and 16 include estimating the countermeasure information with the plurality of countermeasures associated with countermeasure scores, which is directed to a mental process, similar to the independent claims.  Claims 4, 11, and 17 include estimating the countermeasure information in consideration of additional information related to the target patient, which similar to the independent claims is directed to a mental process. Claims 5, 6, 12, and 18 include notifying a user of the estimated countermeasure information which is insignificant extra-solution activity including mere data outputting.  This is activity that is well-understood, routine and conventional in the field of data management because it involves receiving or transmitting data.  Claim 7 amounts to a description of the discrimination information which  further specifies or limits the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.  Claims 13 and 19 include determining discrimination information based on 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trygstad et al. (US 2016/0078183 A1), hereinafter Trygstad, in view of Shaw et al. (US 2006/0058590 A1), hereinafter Shaw.
 Claims 1, 8, and 14, Trygstad discloses a non-transitory recording medium recording a biological information processing program which causes a computer to execute the processes (see Claim 17) of: 
determining, via a determination unit, based on features of input biological information of a target patient, discrimination information ([0005]/see Claim 17 receive sensor data indicating physiological characteristics of a patient, transform the data into a risk score for patient, [0038]/[0040] receive physiological data from sensors); and 
estimating, via an estimation unit, countermeasure information for the target patient based on the discrimination information and countermeasure prediction parameters which are preliminarily learned ([0044] applying predicted characteristics  to a rules set to determine corrective action options, [0005]/see Claim 17 electronically determine a corrective option for reducing risk to the patient based on physiological characteristics, i.e. discrimination information which has been transformed from sensor data, and rules database which reads on prediction parameters preliminarily learned, also see [0082]).
However, Trygstad may not explicitly disclose the following which is taught by Shaw: determining, based on features of input biological information of a target patient, discrimination information indicating whether or not a condition of the target patient has changed in comparison with a normal state ([0022-0023] calculating agitation from changes in physiological signals  which provides an agitation value, [0046] determining agitation based on measured values of physiological signals, [0161]/Fig. 4 the agitation level is compared to normal levels of motion, also see Table 3/[0199] agitation score indicates patient agitation level with 0 being calm/normal state).  Therefore, it would have been obvious to a 
As per Claim 2, Trygstad and Shaw discloses the limitations of Claim 1. Trygstad also discloses learning, via a learning unit, the countermeasure prediction parameters based on a plurality of countermeasures and a plurality of features ([0033] algorithms used to predict/learn parameters used to predict a corrective option for decreasing the risk of negative health state of a patient, where algorithms generated based on healthcare data, [0034] using rules to determine corrective option from plurality of options, i.e. plurality of countermeasures); and 
storing the learned countermeasure prediction parameters in a storage unit ([0027] configuration database stores parameters usable to configure rule set from rules database).
As per Claims 9 and 15, Trygstad and Shaw discloses the limitations of Claims 8, and 14. Trygstad also discloses learning the countermeasure prediction parameters based on a plurality of countermeasures to be performed when a plurality of patients are in non-normal states ([0018] determining corrective options by applying known therapy problems from previous users, note that if previous users have used the therapy/corrective option they are in non-normal state to rule set, i.e. parameters), respectively, and a plurality of features related to respective biological information of the plurality of patients ([0054] device uses patient population information to determine and update risk score and suggested corrective options for a patient, [0065] a score for a subset of the population is determined, where [0006] physiological data is used to determine corrective option for all patients); and 
storing the learned countermeasure prediction parameters in a storage unit ([0027] configuration database stores parameters usable to configure rule set from rules database).
However, Trygstad may not explicitly disclose the following which is taught by Shaw:  the biological information collected from a patient is in a predetermined period of time ([0090] measurements from sensors, i.e signal values, are collected at particular times including prior 5, 10, and 20 minutes, which are predetermined in this case based on time of sedatives and clinical expertise, but any time interval can be chosen). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of collecting patient data from sensors within a predetermined time period from Shaw with the system of determining countermeasures based on collected physiological data from Trygstad in order to allow changes in the signal to be followed and facilitate detection of trends in the data such that the data distinguishes and predicts the intended result (Shaw [0090]).
As per Claims 3, 10, and 16, Trygstad and Shaw discloses the limitations of Claims 2, 9, and 15.  Trygstad also discloses estimating the countermeasure information with the plurality of the countermeasures associated with countermeasure scores, respectively ([0080] determine corrective action including receiving care from a healthcare provider where the provided healthcare providers are prioritized, i.e. treatment score, where the highest priority of 1 to lowest priority of 7 is used to determine the provider to recommend as the corrective action to the patient, also see [0082-0084] using rules to provide corrective action including prioritized list of healthcare providers to administer a therapy).
As per Claims 4, 11, and 17, Trygstad and Shaw discloses the limitations of Claims 1, 8, and 14.  Trygstad also discloses estimating the countermeasure information in consideration of additional information related to the target patient ([0040] data collected includes medical information, health history, demographic information, environmental information, etc. input by patient or provider or from medical records, [0041-0042] predicts risk score of patient state using physiological characteristics and sensor data, which includes the additional information, [0044] this risk score based on additional information is used to determine corrective options ).
As per Claims 5, 6, 12, and 18, Trygstad and Shaw discloses the limitations of Claims 1, 8, and 14.  Trygstad also discloses notifying a user of the estimated countermeasure information ([0045] GUI displays corrective options to a user, [0090]/[0096] display on GUI medications tab and interventions tab which display the interventions for patient).
As per Claim 7, Trygstad and Shaw discloses the limitations of Claim 1.  Shaw also discloses the discrimination information includes an agitation score correlated with a possibility of a non-normal state ([0022-0023] calculating agitation from changes in physiological signals  which provides an agitation value, [0046] determining agitation based on measured values of physiological signals, [0161]/Fig. 4 the agitation level is compared to normal levels of motion, also see Table 3/[0199] agitation score indicates patient agitation level with 0 being calm/normal state). Therefore, it would have been obvious to a person of ordinary skill in the 
As per Claims 13 and 19, Trygstad and Shaw discloses the limitations of Claims 8 and 14.  Shaw also discloses determining the discrimination information based on discrimination parameters which are preliminarily learned and the features related to the biological information of the target patient ([0022-0023] calculating agitation from changes in physiological signals  which provides an agitation value, [0046] determining agitation based on measured values of physiological signals, [0161]/Fig. 4 the agitation level is compared to normal levels of motion, i.e. parameters preliminarily learned, also see Table 3/[0199] agitation score indicates patient agitation level with 0 being calm/normal state). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of discrimination information indicating a condition of the patient has changed from normal from Shaw with the system of determining countermeasures based on collected physiological data from Trygstad in order to prevent dangerous situations for a patient and care staff by treating or reducing agitation of a patient (Shaw [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Verghese et al. (US 2017/0042475 A1) teaches determining a countermeasure of a sedation dosage to provide a patient based on the agitation level that is determined using physiological data collected from a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626